In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00032-CV




       IN THE INTEREST OF A.M.G., A CHILD




        On Appeal from the 354th District Court
                Hunt County, Texas
               Trial Court No. 85846




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                          ORDER

       As a result of a petition filed by the Texas Department of Family and Protective Services,

the trial court terminated Mother’s parental rights to A.M.G. Mother appeals. By our order dated

June 26, 2019, we abated this appeal so the trial court could provide the proper notices as required

by the Indian Child Welfare Act (ICWA). Because the supplemental clerk’s record does not reflect

compliance with our order, we must abate this case a second time.

       Our previous order required the trial court to comply with all requirements of 25 C.F.R.

§ 23.11 and the Bureau of Indian Affairs Guidelines for State Courts; Indian Child Custody

Proceedings (BIA Guidelines), 44 Fed. Reg. 67,584 (Nov. 26, 1979)). Our order specified,

“Section 23.11 . . . requires that the notice be sent to the ‘appropriate Regional Director’ and the

Secretary of the Interior.” It further recited Section 23.11, which states:

       Notice must include the requisite information identified in § 23.111, consistent with
       the confidentiality requirement in § 23.111(d)(6)(ix). Copies of these notices must
       be sent to the appropriate Regional Director listed in paragraphs (b)(1)
       through (12) of this section by registered or certified mail with return receipt
       requested or by personal delivery and must include the information required by §
       23.111.

25 C.F.R. § 23.11 (emphasis added).

       In response to our order requiring the proper ICWA notices, we received a supplemental

clerk’s record; however, that record does not demonstrate that notices were sent to the Regional

Director as ordered. Also, it appears that the notice to the Secretary of the Interior was mailed to

an incorrect address.

       First, as explained in our prior order, the address for the appropriate Regional Director—

as determined by application of 25 C.F.R. § 23.11(b)(4)—is “Anadarko Regional Director, Bureau

                                                  2
of Indian Affairs, P.O. Box 368, Anadarko, Oklahoma 73005.” 25 C.F.R. § 23.11(b)(4).1

Additionally, notices from Hunt County pursuant to Section 23.111(e) must also be sent to the

Regional Director for the Western Region at 2600 North Central Avenue, Phoenix, AZ 85004.

The address for the Secretary of the Interior is “Department of the Interior, 1849 C Street, N.W.,

MS-4660-MIB, Washington, D.C. 20240.” 2

            Failure to comply with the notice requirements of the ICWA provisions creates the danger

of invalidation of parental rights termination proceedings. Because the supplemental clerk’s

record does not demonstrate that the proper notices were sent, we again abate the appeal in cause

number 06-19-00032-CV with the following instructions:

            (1) the trial court shall provide proper notices that comply with the ICWA’s
            statutory notice requirements discussed herein no later than August 26, 2019;

            (2) the trial court shall thereafter conduct a hearing, no later than September 18,
            2019, to determine whether A.M.G. is an Indian child under the ICWA;

            (3) the trial court shall cause a record of the proceedings to be prepared and shall
            make appropriate findings as to whether A.M.G. is an Indian child;

            (4) the reporter’s record from the hearing shall be filed with this Court no later than
            September 25, 2019; and

            (5) a supplemental clerk’s record (including any orders and findings resulting from
            the ICWA hearing) shall be filed with this Court no later than September 25, 2019.




1
    We refer the trial court to the BIA website and the “Search by Zip” feature at https://www.bia.gov/regional-offices.
2
    See https://www.bia.gov/contact-us.
                                                             3
See TEX. R. APP. P. 44.4. Due to the accelerated nature of parental-rights termination proceedings,

all matters relating to this order must be handled in an expedited fashion. This appeal will be

reinstated upon receipt of the supplemental clerk’s record.

       IT IS SO ORDERED.

                                                 BY THE COURT

Date: August 20, 2019




                                                4